                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

UNITED STATES OF AMERICA,                )
                                         )
             v.                          )      No. 2:17 CR 15
                                         )
ANTOINE GALLIDAY.                        )

                     ACCEPTANCE OF PLEA OF GUILTY AND
                             ADJUDICATION

      Pursuant to the Findings and Recommendation of the United States Magistrate

Judge (DE # 76), to which the defendant has not objected,1 and subject to this court’s

consideration of the Plea Agreement (DE # 74) pursuant to FED. R. CRIM. P. 11(c)(3), the

Magistrate Judge’s findings are now ADOPTED, defendant’s plea of guilty to the

offense charged in Count 3 of the Indictment (DE # 1) is now hereby ACCEPTED, and

defendant is adjudged guilty of that offense. A sentencing date will be set under

separate order.

                                         SO ORDERED.

      Date: November 14, 2018

                                         s/James T. Moody
                                         JUDGE JAMES T. MOODY
                                         UNITED STATES DISTRICT COURT




      1
       Objections to the findings and recommendation were due November 9, 2018.
(DE # 37.)
